MARTINEZ, Justice.
We granted certiorari to review the court of appeals’ decision in Yacht Club II Homeowners Ass’n., Inc. v. A.C. Excavating, et al., 94 P.3d 1177 (Colo.App.2003). In Yacht Club II, the court of appeals held that a homeowners association’s negligence claim against construction subcontractors was not barred *864by the economic loss rule. We agree with the court of appeals and hold, as a matter of law, that subcontractors owe homeowners a duty of care, independent of any contractual obligations, to act without negligence in the construction of a home. Accordingly, we find the economic loss rule has no application to the present case and therefore affirm the judgment of the court of appeals.
I. Facts and Proceedings Below
Yacht Club II is a townhouse development (the development) that was constructed between 1994 and 1996. Respondents Yacht Club II Homeowners Association, Inc. (the Association) is comprised of and represents individual unit owners of the development. Petitioners are A.C. Excavating; Brady & Son Bonded Roof Co.; NDF Company; For-mex Concrete Forming, Inc.; Frank’s Finish Grading, Inc.; Hesterly Holland Construction, LLC; K.J. Woodworks, Ltd.; Rocky Mountain Flatwork, Inc.; Stevens Excavating, Inc.; Watren Concrete Forming, Inc.; and Yeager Concrete Corporation (collectively, the subcontractors). The subcontractors were involved in the construction of the development.
In 1998, the Association filed this action against the subcontractors, developer, and general contractor, alleging a host of construction defects including: improperly installed windows, roofs, chimneys, and doors; improperly braced roof trusses; improperly graded soils, reverse sloping driveways, and improper drainage systems resulting in water penetration, heaving front porches, heaving and cracking basement floors, damaged drywall, and water-stained sills, walls) carpets, and baseboards. The Association asserted against the developer and general contractor claims for breach of express and implied warranty, violation of the Colorado Consumer Protection Act, and negligence. The Association’s suit against the subcontractors alleged only negligence.
The Association settled its claims with the developer and general contractor. Regarding the remaining negligence claim against the subcontractors, the trial court granted a motion for partial summary judgment in favor of the subcontractors, ruling that the Association lacked standing. The trial court also ruled that the Association’s negligence claim was barred by the economic loss rule because the subcontractors’ duties arose entirely out of the contracts between the subcontractors, the developer, and the general contractor. Finding that the subcontractors owed the Association no independent tort duty, the court entered judgment in favor of the subcontractors.
The Association appealed and the court of appeals reversed. The court of appeals first held that standing was conferred upon the Association by the Colorado Common Interest Ownership Act. Next, the court of appeals held that the economic loss rale had no application to the Association’s negligence claim because subcontractors owe homeowners a duty of care, independent of any contract provision, in connection with the construction of homes. Yacht Club II, 94 P.3d at 1181. Citing our decision in Cosmopolitan Homes v. Weller, 663 P.2d 1041 (Colo.1983), the court of appeals reasoned that, independent of any contractual duty, builders also have a general duty imposed by law to act without negligence in the construction of homes. Yacht Club II, 94 P.3d at 1181. The court rejected the subcontractors’ contention that our decision in Town of Alma v. Azco Constr. Inc., 10 P.3d 1256 (Colo. 2000), bound the Association to the liability limitations agreed to by the subcontractors, the general contractor, and the developer, reasoning that the agreements could not be enforced against the Association because the Association had neither negotiated with the subcontractors, nor invoked the benefits of the subcontractors’ agreements. Yacht Club II, 94 P.3d at 1182. Thus, the court of appeals concluded that the trial court erred in dismissing the claim based on the economic loss rule. Id. Thereafter, the subcontractors petitioned for certiorari and we granted review.
II. Analysis
We granted certiorari to determine whether the economic loss rule as adopted in Town of Alma bars the Association’s negligence *865action against the subcontractors.1 The Association argues that its claim is not barred by the economic loss rule because, pursuant to our decision in Cosmopolitan Homes, the law imposes a duty of care upon builders, independent of any contractual obligations, to build homes without negligence. The Association contends that in light of this independent tort duty, this case is beyond the scope of the economic loss rule. The subcontractors dispute this contention. Relying on our decision in Town of Alma, the subcontractors urge that the standard of care owed to the Association was defined solely by contract and notwithstanding our decision in Cosmopolitan Homes, subcontractors owe homeowners no independent duty of care. Reasoning that the Association seeks only economic damages sounding in tort where no such duty exists, the subcontractors maintain the claim is barred by the economic loss rule.
We conclude that the Association’s negligence action is not barred by the economic loss rule. We begin our analysis by reviewing the purpose and application of the economic loss rule. We then revisit the two cases at issue here, Cosmopolitan Homes and Town of Alma, and examine why we permitted a negligence claim to proceed in the former case, but barred a negligence claim in the latter. We explain that in Cosmopolitan Homes, the negligence claim was predicated upon a duty of care that existed independently from any contractual duties, while in Toivn of Alma, the duties were prescribed solely by contract. We then reiterate that Cosmopolitan Homes is consistent with the economic loss rule as articulated in Town of Alma because both cases recognize that builders are under an independent duty of care to construct homes without negligence. After finding that the General Assembly’s legislative enactments recognize this common law duty, we hold that subcontractors owe homeowners a duty of care, independent of any contractual obligations, to act without negligence in the construction of homes. Accordingly, we conclude that the economic loss rule has no application to this case because the Association’s negligence claim is based on a recognized independent duty of care..
A. Standard of Review
We review the trial court’s grant of summary judgment de novo. BKW, Inc. v. Dufficy & Sons, Inc., 99 P.3d 66, 71 (Colo.2004). Summary judgment is appropriate when the pleadings and supporting documents clearly demonstrate that no issues of material fact exist and the moving party is entitled to judgment as a matter of law. C.R.C.P. 56(c); Cotter Corp. v. American Empire Surplus Lines Ins. Co., 90 P.3d 814, 819 (Colo.2004). The nonmoving party is entitled to the benefit of all favorable inferences that may be drawn from the undisputed facts, and all doubts as to the existence of a triable issue of fact must be resolved against-the moving party. Martini v. Smith, 42 P.3d 629, 632 (Colo.2002); HealthONE v. Rodriguez ex rel. Rodriguez, 50 P.3d 879, 887 (Colo.2002).
B. Economic Loss Rule
The economic loss rule is intended to maintain the sometimes blurred boundary between tort law and contract law. Town of Alma, 10 P.3d at 1259; Grynberg v. Agri Tech, Inc., 10 P.3d 1267, 1269 (Colo.2000). Our formulation of the economic loss rule is that a party suffering only economic loss from the breach of an express or implied contractual duty may not assert a tort claim for such a breach absent an independent duty of care under tort law. Grynberg, 10 P.3d at 1269; see also Jardel Enterprises, Inc. v. Triconsultants, Inc., 770 P.2d 1301, 1303 (Colo.App.1988) (no cause of action lies in tort when purely economic damage is caused by negligent breach of a contractual duty). In distinguishing between a tort obligation and a contract obligation, it is essential to discern the source of the party’s duty. BRW, 99 P.3d at 72; Town of Alma, 10 P.3d at 1262. Contract obligations arise from promises the parties have made to each oth*866er, while tort obligations generally arise from duties imposed by law to protect citizens from risk of physical harm or damage to their personal property. BRW, 99 P.3d at 72. Where there exists a duty of care independent of any contractual obligations, the economic loss rule has no application and does not bar a plaintiffs tort claim because the claim is based on a recognized independent duty of care and thus falls outside the scope of the economic loss rule. Town of Alma, 10 P.3d at 1264.
This Court adopted the economic loss rule in Town of Alma. In that case, the town entered into a contract with a construction contractor to improve the town’s water distribution system, but when the improvements were found to be defective, the town brought a negligence claim against the contractor. 10 P.3d at 1258. Applying the economic loss rule, we held that the town’s negligence claim was barred because the claim was based solely on the breach of a contractual duty that resulted in purely economic loss. Id. at 1266.
Relying on our decision in Town of Alma, the subcontractors in the present case now assert that the Association’s claim is similarly barred by the economic loss rule. The subcontractors argue that their standard of care was prescribed solely by the contractual obligations they assumed with the developer and general contractor and that no independent tort duty exists. Absent an independent tort duty, the subcontractors contend that the Association’s claim is precluded by the economic loss rule. We disagree with this contention.
The existence and scope of a tort duty is a question of law to be determined by the court. Cary v. United of Omaha Life Ins. Co., 68 P.3d 462, 465 (Colo.2003). “The determination that a duty does or does not exist is ‘an expression of the sum total of those considerations of policy which lead the law to say that the plaintiff is [or is not] entitled to protection.’” Id. (quoting W. Page Keeton et al., Prosser and Keeton on the Law of Torts § 53 (5th ed.1984)).
Prior to our decision in Town of Alma, this Court recognized in Cosmopolitan Homes that builders have “[a]n obligation to act without negligence in the construction of a home [] independent of contractual obligations .... ” 663 P.2d at 1042. Cosmopolitan Homes involved circumstances similar to those of the present case in that homeowners sought to recover for structural damages sustained to their house subsequent to purchasing it. Id. In an action against the builder, the homeowners alleged the damages were attributable to the builder’s negligent design and construction of the house. Id. Asserting that the negligence claims were essentially implied warranty claims sounding in contract, the builder denied owing any duty to the homeowners, arguing that the homeowners’ status as the fourth purchasers of the house precluded privity of contract. Id. We rejected this contention and held that “a negligence claim, not limited by privity of contract, may lie against a contractor [and] requires a builder to use reasonable care in the construction of a home ....” Id. at 1043.
Our decision in Cosmopolitan Homes permitted the homeowners’ negligence claim to proceed because it was a based on a recognized independent duty of care requiring builders to construct homes without negligence. 663 P.2d at 1043. Because this duty exists independent of any contractual duties, Cosmopolitan Homes is consistent with the economic loss rule as we later adopted it in Town of Alma, where the economic loss rule operated to bar the town’s negligence claim because it was premised solely upon contractual obligations and there existed no independent tort duty. See Town of Alma, 10 P.3d at 1264.
This distinction between the source of the duties in Town of Alma versus Cosmopolitan Homes was explicitly recognized in Town of Alma itself. In fact, we cited in Town of Alma, not only Cosmopolitan Homes, but two earlier cases as well, Lembke Plumbing and Heating v. Hayutin, 148 Colo. 334, 366 P.2d 673 (1961) and Metropolitan Gas Repair Serv., Inc. v. Kulik, 621 P.2d 313 (Colo.1980), as examples of where the economic loss rule had no application because tort duties existed independent of any contractual obligations that may have existed. 10 P.3d at 1265-66.
*867In Lembke, we rejected the tortfeasor’s contention that its contract barred the plaintiffs negligence claim, holding that although the contract contained all express or implied understandings, agreements and warranties, it was ineffective to abrogate the common law duty to exercise due care and the necessary degree of skill involved in a plumbing installation. 148 Colo, at 337, 366 P.2d at 675. Applying this same principle in Metropolitan Gas, we held that the existence of a contract between the parties did not transform the defendant’s contractual obligation into the measure of its tort liability. 621 P.2d at 317. We reasoned that “contractual obligation is not the touchstone of civil liability in tort. It is only the matrix from which an independent tort obligation may arise.” Id.
The rule of law established by Cosmopolitan Homes, Lembke, and Metropolitan Gas was not disturbed by our adoption of the economic loss rule because we specifically recognized that the economic loss rule has no application where a plaintiffs tort claim is based on an independent duty of care. See Town of Alma, 10 P.3d at 1263. Our discussion of these cases in Town of Alma was in direct response to the argument that Cosmopolitan Homes, Lembke, and Metropolitan Gas were inconsistent with the economic loss rule. Id. at 1265. We specifically addressed each case in turn, considered whether each case was consistent with the economic loss rule, and specifically concluded that there was no conflict with the economic loss rule because the negligence claim in each case arose from the breach of duties that were independent of the contract. Id.
For instance, we contrasted Town of Alma with Lembke and reasoned, “unlike in Lemb-ke, no common law duty of care independent of the contract exists here.” Id. With regards to Metropolitan Gas, we explained, “[w]e permitted the negligence action because we found that the repairman, working under a contract ..., had a duty of care independent of the contract to also inspect the safety valve on the boiler.” Id. And concerning Cosmopolitan Homes, we said, “[w]e allowed the negligence claim ... because we determined that a builder has an independent duty to act without negligence in the construction of a home.” Id. at 1266.
Because the economic loss rule has no application where there exists an independent duty of care, our resolution of Cosmopolitan Homes, Lembke, and Metropolitan Gas on the basis of such an independent duty portended our adoption of the economic loss rule in Tom of Alma. Indeed, Cosmopolitan Homes specifically held that builders have an independent duty of care to act without negligence in the construction of homes. 663 P.2d at 1042; see also Hoang v. Arbess, 80 P.3d 863, 867 (Colo.App.2003) (relying on Cosmopolitan Homes for proposition that a builder has a duty to use reasonable care and skill in construction of a home, and failure to do so constitutes negligence); Stiff v. BilDen Homes, Inc., 88 P.3d 639, 641 (Colo.App.2003) (relying on Cosmopolitan Homes for proposition that economic loss rule will not bar a tort claim against a homebuilder because a homebuilder has an independent duty to act without negligence in the construction of a home). Accordingly, Cosmopolitan Homes and Tom of Alma firmly establish that the economic loss rule does not apply to negligent construction claims against homebuilders because homebuilders have an independent duty of care to act without negligence in the construction of homes.
Yet even before Town of Alma and Cosmopolitan Homes, as early as 1978, the court of appeals recognized not only the existence of this duty, but also its application to subcontractors. See Driscoll v. Columbia Realty-Woodland Park Co., 41 Colo.App. 453, 590 P.2d 73 (1978). In Driscoll, the plaintiff homebuyers entered into a contract with a realty firm and a general contractor to build a residential home. Id. at 454, 590 P.2d at 74. In turn, the firm and general contractor hired the defendant subcontractor to install the plumbing system. Id. When the system failed, the plaintiffs brought a negligence claim directly against the subcontractor. Id. Reversing the trial court’s dismissal of the claim, the court of appeals held that the subcontractor was not insulated from liability by the lack of contractual privity between the plaintiffs and subcontractor, reasoning that *868doing so would create “illogical and unjust exceptions to general negligence principles.” Id. at 455, 590 P.2d at 74.
Subsequent to Driscoll, our decision in Cosmopolitan Homes implicitly recognized the court of appeals’ application of the duty to subcontractors because nothing in the language of Cosmopolitan Homes indicates that a homebuilder’s duty of care is restricted to general contractors or developers. In fact, although the “builders” in Cosmopolitan Homes were Cosmopolitan Homes, Inc., Hutchison Construction Co., and Builders Research and Engineering Co., we did not attempt to describe the relationship between those entities or the homeowners. Rather, we simply found that the duty was to be borne by all “builders.” Indeed, Cosmopolitan Homes suggests that this duty is broadly shared by builders in general, not limited to the exclusion of subcontractors. The rationale underlying this policy was articulated in Taco Bell, Inc. v. Lannon, 744 P.2d 43 (Colo.1987).
In Taco Bell, we formulated a nonexclusive list of factors courts ought to consider when determining whether a defendant owes a plaintiff a duty of care. 744 P.2d at 46. Included among such factors is the risk involved, the foreseeability and likelihood of injury as weighed against the social utility of the defendant’s conduct, the magnitude of the burden of guarding against injury or harm, and the consequences of placing the burden upon the defendant. Id.
When we apply the Taco Bell factors to work performed by general contractors as opposed to subcontractors, we do not see how they could create an independent tort duty upon the former group of builders, but not the latter. Subcontractors are in as good or better position as general contractors to know whether their work is being properly performed because subcontractors will actually be performing the work. See Steven G.M. Stein, Construction Law § 3.01(2)(c) (1998). General contractors, on the other hand, are more involved in the area of management: estimating and bidding; negotiating contracts of labor, materials, equipment, and services; and scheduling, coordinating, managing, and supervising the work of its subcontractors. See id. § 3.01(4)(d). In short, employing the Taco Bell factors does not result in significant distinction between subcontractors and general contractors or other builders in general. Therefore, the law in Colorado is and has been since 1978 that subcontractors and other builders are under an independent tort duty to act without negligence in the construction of homes.
Since Driscoll and Cosmopolitan Homes, the General Assembly has enacted or amended several statutes affecting the viability of tort claims against subcontractors. In so doing, the General Assembly has had numerous opportunities to eliminate the independent tort duty upon subcontractors, yet has never chosen to do so. Instead, the General Assembly has explicitly recognized that subcontractors are under an independent duty of care.
In 2001, the General Assembly enacted the Construction Defect Action Reform Act (CDARA) to “preserve adequate rights and remedies for property owners who bring and maintain [construction defect] actions.” See Ch. 132, sec. 1, § 13-20-802, 2001 Colo. Sess. Laws 388, 388. The CDARA restricts negligent construction defect claims to those resulting in “[a]ctual damage to real or personal property” or “[ajctual loss of the use of real or personal property.” See § 13-20-804(a) and (b), C.R.S. (2004). Significantly, the CDARA expressly recognizes that subcontractors are among those construction professionals who are hable to property owners for negligent construction defects. See § 13-20-802.5(4), C.R.S. (2004) (defining “construction professional” as “an architect, contractor, subcontractor, developer, builder, builder vendor, engineer, or inspector .... ” (emphasis added)); see also § 13-20-803(4), C.R.S. (2004) (“If a subcontractor ... is added as a party to an action under this section, the claimant making the claim against such subcontractor ... shall file with the court and serve on the defendant an initial list of construction defects _” (emphasis added)). By prohibiting negligence claims against subcontractors when a subcontractor’s negligence does not result in actual damage or loss of use to real or personal property, the General Assembly has recog*869nized the independent duty of care upon builders and subcontractors as articulated in Cosmopolitan Homes and Driscoll. Thus, the General Assembly has specifically recognized that negligence claims may be brought against subcontractors so long as a subcontractor’s negligence results in actual damage or loss of use to real or personal property.
While the CDARA manifests the General Assembly’s explicit recognition of subcontractors’ independent tort duty, the General Assembly has impacted claims predicated on this duty on at least two other occasions since Driscoll without eliminating the duty of subcontractors. For example, in 1991, the General Assembly enacted the Colorado Common Interest Ownership Act (CCIOA). Ch. 283, sec. 1, § 38-33.3-101 to -319, 1991 Colo. Sess. Laws 1701, 1701-57. The CCIOA grants homeowners’ associations standing to sue on behalf of property owners in such matters as construction defect claims. See § 38-33.3-102(b), C.R.S. (2004); Jerry C.M. Orten et al., Colorado Common Interest Ownership Act, 21 Colo. Law. 645, 653 (Apr.1992) (the CCIOA enables homeowner associations to represent homeowners more effectively in such matters as construction defect actions). Yet in enacting the CCIOA, the Genei’al Assembly did not prohibit homeowner association claims against subcontractors. Rather, the General Assembly allowed homeowner associations to bring construction defect claims against the same parties that a homeowner could claim against if the suit were brought by the homeowner individually. In so doing, the General Assembly created CCIOA claims that are controlled by the same statute of repose governing other construction defect actions against subcontractors, thereby implicitly recognizing that subcontractors could be liable in CCIOA negligent construction claims.
Section 13-80-104(l)(e)(I), C.R.S. (2004), establishes a six-year statute of repose for “any and all actions in tort, contract, indemnity or contribution” for “any deficiency in the design, planning ... [or] construction ... of any improvement to real property.” In 1991, the court of appeals interpreted the predecessor statute to section 13-80-104 and determined that the statute applied to negligence claims brought against subcontractors. See Sharp Bros. Contracting Co. v. Westvaco Corp., 817 P.2d 547, 549-51 (Colo.App.1991). Then, in 1996, the court of appeals interpreted section 13-80-104 itself and again found it applied to subcontractors. See Two Denver Highlands Ltd. P’ship v. Dillingham Constr. N.A., Inc., 932 P.2d 827, 830 (Colo.App.1996). Subsequent to both decisions, the General Assembly amended section 13-80-104, but did not modify the effect of the decisions in Sharp or Two Denver Highlands applying the statute to subcontractors. See Ch. 132, sec. 2, § 13-80-104, 2001 Colo. Sess. Laws 388, 390. The legislature is presumed to be aware of the judicial precedent in an area of law when it legislates in that area. People v. Swain, 959 P.2d 426, 430-31 (Colo.1998); Vaughan v. McMinn, 945 P.2d 404, 409 (Colo.1997); see also Resolution Trust Corp. v. Heiserman, 898 P.2d 1049, 1054 (Colo.1995). Thus, by enacting the CCIOA and amending section 13-80-104, the General Assembly has implicitly recognized that subcontractors are under an independent duty of care to construct homes without negligence.
We interpret these legislative enactments as recognizing and accepting subcontractors’ independent duty to act without negligence in the construction of homes. The General Assembly’s actions are consistent with our holding in Cosmopolitan Homes permitting residential property owners to bring negligent construction claims against builders generally, as well as the court of appeals’ holding in Driscoll specifically permitting residential property owners to bring negligence claims against subcontractors. The CDARA, the CCIOA, and section 13-80-104 were all enacted or amended subsequent to Cosmopolitan Homes and Driscoll. Had the General Assembly wished to abrogate Cosmopolitan Homes or Driscoll, it could have done so by expressly manifesting that intent. See Vaughan, 945 P.2d at 408; Van Waters & Rogers, Inc. v. Keelan, 840 P.2d 1070, 1076 (Colo.1992) (General Assembly possesses the authority to abrogate common law remedies and, when it wishes to do so, it must manifest its intent either expressly or by clear implication). The General Assembly has manifested no such intent to abro*870gate or otherwise modify Cosmopolitan Homes or Driscoll. Instead, the General Assembly has tailored its legislative prescriptions to the principle that subcontractors must act without negligence in the construction of homes. Consequently, we hold that the economic loss rule has no application to negligent residential construction claims against subcontractors because subcontractors owe homeowners an independent duty of care to act without negligence in the construction of homes.
C. Application
Applying the foregoing principles to the facts before us, we conclude that the Associar tion’s negligence claim is not barred by the economic loss rule. Though the subcontractors assumed contractual obligations with the developer and general contractor, these obligations did not and could not relieve the subcontractors of their independent duty to act without, negligence in constructing the development. Whether the subcontractors breached that duty is a question left for a jury’s determination. As the question is put to us, we find that the independent duty exists and places this case beyond the scope of the economic loss rule.
III. Conclusion
We hold that the economic loss rule has no application to the present case because subcontractors owe homeowners a duty of care, independent of any contractual obligations, to act without negligence in the construction of homes. The judgment of the court of appeals is affirmed and the case is remanded for further proceedings.
Justice KOURLIS dissents and Justice COATS joins in the dissent.

. We granted certiorari to consider:
Whether the court of appeals erred in holding that the homeowners association's tort suit against the subcontractors alleging damages related to construction negligence was not barred by the economic loss rule as adopted in Town of Ahma v. Azco Constr., Inc., 10 P.3d 1256 (Colo.2000).